           Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 1 of 17




    UNITED STATES DISTRICT COURT
    WESTERN DISTRICT OF NEW YORK
    ______________________________________

    RENEE M. B., 1
                                                                 DECISION AND ORDER
                     Plaintiff,

    v.                                                              1:19-cv-00922 (JJM)

    COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant.

    ______________________________________

                This is an action brought pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to

review the final determination of defendant Andrew M. Saul, the Commissioner of Social

Security, that plaintiff was not entitled to disability insurance benefits (“DIB”) or Supplemental

Security income (“SSI”) for the period April 11, 2015 to August 2, 2018. Before the court are

the parties’ cross-motions for judgment on the pleadings [11, 15]. 2 The parties have consented

to my jurisdiction [17]. Having reviewed the parties’ submissions [11, 15, 16], this matter is

remanded to the Commissioner for further proceedings consistent with this Decision and Order.


                                           BACKGROUND
                The parties’ familiarity with the 1,832-page administrative record ([6], [6-1], [6-

2], [6-3], and [6-4] (collectively, the “Administrative Record” 3) is presumed. Plaintiff filed


1
       In accordance with the guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Western District
of New York on November 18, 2020 in order to better protect personal and medical information of non-
governmental parties, this Decision and Order will identify the plaintiff by first name and last initial.
2
        Bracketed references are to CM/ECF docket entries. Unless otherwise indicated, page references
are to CM/ECF pagination (upper right corner of the page).
3      Page references to the Administrative Record refer to the page numbers reflected in the
Administrative Record itself (bottom right corner of the page).
          Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 2 of 17




applications for DIB on May 21, 2015, and for SSI on October 19, 2015. Administrative Record,

p. 23. In both applications, she alleged a disability beginning on April 11, 2015. Id.

                Plaintiff’s claims were initially denied. Id. An administrative hearing was held

on February 14, 2018. See id., pp. 119-146 (transcript of hearing). Plaintiff appeared with

counsel before Administrative Law Judge (“ALJ”) Susan G. Smith. See id. On August 8, 2018,

ALJ Smith issued a decision finding that plaintiff “was not disabled prior to August 3, 2018, but

became disabled on that date and has continued to be disabled through the date of this decision”.

Id., p. 34. Following an unsuccessful request for review with the Appeals Council (id., pp. 1-7),

plaintiff initiated this action.

A.      ALJ Smith’s Residual Functional Capacity Determination

                ALJ Smith found that plaintiff’s severe impairments were “congestive heart

failure, atrial fibrillation, hypertension, chronic obstructive pulmonary disease (COPD), and

diabetes mellitus”. 4 Id., p. 26. ALJ Smith found that plaintiff had the residual functional

capacity (“RFC”) to perform light work, with some limitations:

                “claimant has the residual functional capacity to perform light
                work . . . except that she can no more than occasionally climb
                stairs or ramps, stoop, kneel, balance, crouch, or crawl, and she can
                never climb ladders, ropes, or scaffolds. The claimant must avoid
                concentrated exposure to extreme hot and cold temperatures, and
                to wetness, humidity, and environmental irritants, including fumes,
                odors, gases, dust, and poor ventilation. She must also avoid
                concentrated exposure to hazards including dangerous moving
                machinery uneven terrain, and unprotected heights.”




4       ALJ Smith also considered, but rejected as severe impairments, plaintiff’s other medically
determinable impairments of cataracts, chronic kidney disease, sarcoidosis, dissection and repair or aortic
aneurysm, parathyroid adenomas, history of brain angioma and craniotomy, and obesity “because they
have not affected and are not expected to affect the claimant more than minimally for a duration of twelve
months or longer”. [6], p. 31 of 522. Neither plaintiff nor the Commissioner challenges ALJ Smith’s
findings concerning plaintiff’s severe impairments.
                                                    -2-
          Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 3 of 17




Id., p. 27.

                   To support her RFC findings, ALJ Smith outlined some of the findings contained

within over 1,300 pages of medical records (id., pp. 28-31) and considered opinions concerning

plaintiff’s physical functional limitations from four sources: 1) consultative examiner Hongbiao

Liu, M.D. 2) treating cardiologist Kenneth L. Gayles, M.D.; 3) ECOG 5 scores in plaintiff’s

records from Roswell Park Cancer Institute; and 4) treating nurse practitioner Merlie M.

Barcena; Id., pp. 31-32.

              a.          Consultative Examiner Liu

                   ALJ Smith assigned “some weight” to Dr. Liu’s September 21, 2015 opinion. Id.,

p. 32. Dr. Liu found that plaintiff had a “mild to moderate limitation for prolonged walking,

bending, and kneeling” and stated that plaintiff “should avoid moderate exercise activity because

of cardiac condition”. Id., pp. 638. His report did not include any other specific functional

limitations. ALJ Smith found it significant that Dr. Liu’s opinion was “consistent with the

medical evidence of the record as a whole”, but found it “vague and imprecise in describing the

claimant’s functional limitations”. Id. at 32. ALJ Smith noted that “the terms ‘mild’ and

‘moderate’ are undefined and have unclear meaning in the context of Dr. Liu’s statement”, but

nonetheless found that Dr. Liu’s “assessment is not inconsistent with the above modified light

RFC”. Id., p. 32.

              b.          Treating Cardiologist Gayles

                   ALJ Smith gave “little weight” to the limitations assessed by plaintiff’s treating

cardiologist, Dr. Gayles in his January 11, 2018 Cardiac Treating Medical Source Statement. Id.,


5
         The ECOG Scale of Performance Status was developed by the Eastern Cooperative Oncology
Group in 1982 and is a measurement used to describe a cancer patient’s level of functioning in terms of
his or her ability to care for him or herself, daily activity, and physical ability such as walking,, working,
etc. See https://ecog-acrin.org/resources/ecog-performance-status, last visited February 24, 2021.
                                                      -3-
         Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 4 of 17




p. 31; see also Administrative Record, pp. 1777-81. He based his functional assessment upon

plaintiff’s monthly visits with him from March 3, 2015 through January 11, 2018. See id., pp.

1777, 1781. In his functional assessment, Dr. Gayles identified the findings and laboratory tests

that showed the plaintiff’s impairments:




Id., p. 1777. He identified plaintiff’s symptoms:




Id. Dr. Gayles stated that plaintiff has a “marked limitation of physical activity” “as

demonstrated by fatigue, palpitation, dyspnea, or anginal discomfort on ordinary physical

activity, even though [plaintiff] is comfortable at rest”. Id. He opined that plaintiff was

“[i]ncapable of even ‘low stress’ jobs” because stress “can exacerbate/initiate [plaintiff’s]

symptoms”. Id., p. 1778. In the section of the form dedicated to functional limitations, Dr.

Gayles estimated that, if “placed in a competitive work situation”, plaintiff could walk

approximately one block “without rest or severe pain”. Id. (emphasis in original). In an 8-hour

workday, Dr. Gayles indicated plaintiff could “stand/walk” “less than 2 hours” and sit “about 4

hours”. He estimated that during an 8-hour workday, plaintiff would need to take unscheduled

breaks approximately every 30 minutes to lie down or sit quietly for approximately 30 minutes.

Id. He estimated plaintiff would likely be absent from work as the result of her impairments or




                                                 -4-
         Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 5 of 17




for treatment “[m]ore than four days per month”. Id., p. 1781. He also assessed plaintiff’s other

functional abilities in a competitive work situation:




Id., p. 1780.

                ALJ Smith assigned Dr. Gayles’ opinion little weight because:

                 “The symptoms and limitations that Dr. Gayles describes are not
                adequately supported by objective evidence, and are inconsistent
                with the medical evidence of the record, including the physical
                examinations with largely mild signs of limitation, and the
                treatment records showing largely stable symptoms during most of
                the period at issue in this claim that did not significantly interfere


                                                 -5-
         Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 6 of 17




                 with the claimant’s daily functioning or her ability to perform basic
                 physical activities[.]”

Id., p. 31 (internal citation to medical exhibits in the Administrative Record omitted).

            c.          Treating Nurse Practitioner Barcena

                 NP Barcena’s opinion states, “[Plaintiff] is unable to work due to her chronic

illnesses” and identifies plaintiff’s various diagnoses. See Id., p. 642. ALJ Smith assigned this

opinion “little weight” because NP Barcena “does not describe the specific symptoms or

functional limitations that she believes would prevent the claimant from working”, “the question

of whether the claimant can perform work is an issue reserved to the Commissioner”, and NP

Barcena is not an acceptable medical source. Id., p. 31.

            d.          Roswell Park ECOG Scores

                 Finally, ALJ Smith identified ECOG scores in the record “indicating no

restrictions”. Id. at 32. ALJ Smith considered these scores, but did not assign them significant

weight “as it appears that the greater weight of the evidence supports some restrictions to

modified light exertion. Nonetheless they do show that greater restrictions are not substantiated

by objective factors”. Id., p. 32.

                 In addition, ALJ Smith considered plaintiff’s testimony of her functional

limitations, including testimony about the severity and frequency of her symptoms and her

ability to perform physical activities. Id., p. 28. She was not looking for work at the time

because of her atrial fibrillation: “I stay in the AFib and I’ll be tired a lot and I can’t do a lot of

things that I normally used to do”. Id., p. 128. Plaintiff testified that she no longer engages in

activities like running, roller skating, riding a bike or going to the mall because she experiences

cardiac symptoms (“my heart feel[s] like it’s a constant pull”) even while at rest on a daily basis.

Id., p. 129. When she experiences symptoms, they last half an hour to an hour and she sits down

                                                   -6-
         Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 7 of 17




to rest. Id. at 130. This happens more than once in a day. Id. She experiences shortness of

breath climbing stairs, and when walking. Id. She estimated she can walk continuously for

“about ten minutes” before stopping to rest. Id., p. 131. Although she can wash her dishes, she

does not do her laundry because her washer and dryer are in the basement. Id. She does not

dust, mop, or sweep. Id., p. 132. She stopped doing housework in approximately 2016 due to

“the fatigue factor”. Id. Approximately once per week, she experiences symptoms due to her

diabetes. “When it drops low, I break out into a cold sweat. I shake and feel like I’m going to

pass out.” Id., p. 133. She also experiences neuropathy in her feet. Id., p. 135. When she

experiences this symptom, she can stand for only approximately half an hour. Id. She stays

“mostly in the house” and no longer goes to the library, to church, or to visit family. Id., p. 136.

Her daily activities consist mostly of bathing, getting her meals, and resting. Id., p. 135.

               Based upon the RFC and the vocational expert’s testimony, ALJ Smith

determined that plaintiff could not perform her past work. Id., p. 32. She also determined that

the plaintiff was within “a few days to a few months” of attaining the age category of an

individual of advanced age. Id., p. 32-33. Because applying plaintiff’s chronological age would

result in a denial of plaintiff’s claim, ALJ Smith found that the age categories “should not be

applied mechanically” and found that plaintiff’s “age category changed to an individual of

advanced age” “on August 3, 2018”. Id., p. 32. Accordingly, she determined that plaintiff

became disabled on August 3, 2018. Id., p. 34. Before that date, however, she determined that,

“considering the [plaintiff’s] age, education, work experience, and residual functional capacity,

there were jobs that existed in significant numbers in the national economy that [plaintiff] could

have performed”. Id., p. 33. Thereafter, this action ensued.




                                                 -7-
          Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 8 of 17




                                            ANALYSIS

A.       Standard of Review

               “A district court may set aside the Commissioner’s determination that a claimant

is not disabled only if the factual findings are not supported by ‘substantial evidence’ or if the

decision is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42

U.S.C. § 405(g)). Substantial evidence is that which a “reasonable mind might accept as

adequate to support a conclusion”. Consolidated Edison Co. of New York. Inc. v. NLRB, 305

U.S. 197, 229 (1938). It is well settled that an adjudicator determining a claim for DIB and/or

SSI employs a five-step sequential process. Shaw, 221 F.3d at 132; 20 C.F.R. §§ 404.1520,

416.920. The plaintiff bears the burden with respect to steps one through four, while the

Commissioner has the burden at step five. See Talavera v. Astrue, 697 F.3d 145, 151 (2d. Cir.

2012).


B.       Was the RFC Supported by Substantial Evidence?

               Plaintiff argues that the RFC is not supported by substantial evidence because she

“failed to properly evaluate the opinion of treating cardiologist Dr. Gayles according to the

treating physician rule”. Plaintiff’s Memorandum [11-1], pp. 17-24. Specifically, plaintiff argues

that ALJ Smith failed to provide “good reasons” for rejecting Dr. Gayles’ functional assessment

(id., p. 18) and then failed to discuss the factors required by Burgess v. Astrue, 537 F.3d 117 (2d

Cir. 2008) to demonstrate why she assigned “little” weight to this treating specialist’s functional

assessment. See id., pp. 18-19, 21-22. Instead of failing to credit Dr. Gayles’ opinion due to

perceived inconsistencies between the functional assessment and other medical records, plaintiff

argues ALJ Smith should have re-contacted Dr. Gayles for clarification. See id., p. 21-22. Due

to these failures, plaintiff argues “[t]here is no way for this Court to engage in any meaningful


                                                 -8-
         Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 9 of 17




review of this RFC, as there is no way to determine why the ALJ arrived at the RFC that she did

and what she based it on, besides her own lay interpretation of bare medical findings”.

               The Commissioner argues that the ALJ conducted a proper analysis of Dr.

Gayles’ opinion when she concluded that “Dr. Gayles’ limitations were not supported by the

objective medical evidence”. Commissioner’s Response [15-1], p. 17. The Commissioner

argues further that, despite ALJ Smith’s failure to explicitly address the factors outlined in 20

C.F.R. §§ 404.1527(c) and 416.927(c), her determination to assign little weight to Dr. Gayles’

opinion should be affirmed because “a searching review of the record makes it clear that Dr.

Gayles’ opinion could not be afforded controlling weight.” Id., pp. 18-19.

               I agree with plaintiff that the RFC is not supported by substantial evidence due to

the legal errors in ALJ Smith’s analysis of Dr. Gayles’ functional assessment. Accordingly,

remand is required for a proper RFC analysis, and for further development of the record, if

necessary.

               It is well settled that the RFC need “not perfectly correspond with any of the

opinions of medical sources cited in his decision”. Matta v. Astrue, 508 Fed. Appx. 53, 56 (2d

Cir. 2013) (Summary Order). However, when an ALJ rejects an opinion from a medical source

concerning plaintiff’s functional abilities, he or she must explain why the opinion was not

adopted. See Dioguardi v. Commissioner of Social Security, 445 F.Supp.2d 288, 297 (W.D.N.Y.

2006) (“[u]nder the Commissioner’s own rules, if the ALJ’s ‘RFC assessment conflicts with an

opinion from a medical source, the adjudicator must explain why the opinion was not adopted.’

Soc. Sec. Ruing 96-8p (1996)”). Further, when an ALJ assesses a functional limitation, those

limitations must be supported by medical evidence in the record. Absent a competent medical

opinion concerning a plaintiff’s functional abilities, an ALJ is “not qualified to assess a



                                                 -9-
         Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 10 of 17




claimant’s RFC on the basis of bare medical findings . . . . Thus, even though the Commissioner

is empowered to make the RFC determination, where the medical findings in the record merely

diagnose the claimant’s exertional impairments and do not relate those diagnoses to specific

residual functional capabilities, the general rule is that the Commissioner may not make the

connection himself.” Perkins v. Berryhill, 2018 WL 3372964, *3 (W.D.N.Y. 2018).

                A treating physician’s opinion is accorded “controlling weight” if it is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] record”. 20 C.F.R. §§404.1527(c)(2);

416.927(c)(2). If the treating physician’s opinion does not meet this standard, the ALJ may

discount it, but is “required to explain the weight it gives to the opinions of a treating

Physician . . . . Failure to provide ‘good reasons’ for not crediting the opinion of a claimant's

treating physician is a ground for remand.” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999). See

also 20 C.F.R. §§404.1527(c)(2), 416.927(c)(2). “The ALJ must consider, inter alia, the

‘[l]ength of the treatment relationship and the frequency of examination’; the ‘[n]ature and extent

of the treatment relationship’; the ‘relevant evidence . . ., particularly medical signs and

laboratory findings,’ supporting the opinion; the consistency of the opinion with the record as a

whole; and whether the physician is a specialist in the area covering the particular medical

issues.” Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008) (citing 20 C.F.R. §404.1527(d),

now (c)). 6 The Second Circuit has advised that the courts should “not hesitate to remand when




6        “The Social Security Administration adopted regulations in March 2017 that effectively abolished
the treating physician rule; however, it did so only for claims filed on or after March 27, 2017.” Montes v.
Commissioner of Social Security, 2019 WL 1258897, *2 n. 4 (S.D.N.Y. 2019). This claim was filed
before that date.


                                                   -10-
         Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 11 of 17




the Commissioner has not provided ‘good reasons’ for the weight given to a treating

physician[’]s opinion”. Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004).

                Moreover, where an RFC incorporates some portions of the treating physician’s

functional assessment, but not others, remand is appropriate. “The plaintiff here is entitled to

know why the ALJ chose to disregard the portions of the medical opinions that were beneficial to

her application for benefits.” Dioguardi v. Commissioner of Social Security, 445 F.Supp.2d 288,

297 (W.D.N.Y. 2006).

                a.      ALJ Smith Did Not Provide “Good Reasons” for Rejecting the
                        Functional Limitations Assessed by Dr. Gayles
                Dr. Gayles is plaintiff’s treating cardiologist. His records of plaintiff’s treatment

comprise over 200 pages of the Administrative Record. See Administrative Record, pp. 523-67,

773-995. Those records include treatment notes for approximately 20 visits spanning nearly

three years of treatment. See id., pp. 775, 793, 797, 808, 817, 821, 843, 845, 863, 881, 890, 905,

925, 937, 941, 952, 960, 975, 980. Dr. Gayles’ records contain records of plaintiff’s visits to the

emergency room due to cardiac issues (see, e.g. id., pp. 852, 878) and a number of reports of the

results of various cardiac function and heart rate tests (see, e.g. id., pp. 780, 790, 800, 801, 802,

867, 887, 909, 912, 917, 928, 979, 985, and 986). ALJ Smith’s discussion of Dr. Gayles’

functional assessment states, in its entirety:

                “Little weight is given to the January 11, 2018 statement of
                cardiologist Kenneth L. Gayles, M.D. describing debilitating
                symptoms causing extreme physical limitations, including an
                inability to maintain a fulltime work schedule (12F) 7. The
                symptoms and limitations that Dr. Gayles describes are not

7       ALJ Smith’s references correspond to medical evidence in the Administrative Record labeled as
exhibits 12F (Dr. Gayles’ functional assessment, pp. 1777-84); 3F (office records of the Diabetes Center
of WNY, pp. 568-633); 4F (Dr. Liu’s report, pp. 634-40); 8F (hospital records from Buffalo Medical
Group, pp. 688-772); 9F (office records from Dr. Gayles, pp. 773-995); 10F (hospital records from
Buffalo General Hospital, pp. 996-1100); and 14F (hospital records from Buffalo General Hospital, pp.
1796-828).
                                                  -11-
        Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 12 of 17




               adequately supported by objective evidence, and are inconsistent
               with the medical evidence of record, including the physical
               examinations and largely mild signs of limitation, and the
               treatment records showing largely stable symptoms during most of
               the period at issue in this claim that did not significantly interfere
               with the claimant’s daily functioning or her ability to perform basic
               physical activities (see, e.g., 3F; 4F; 8F; 9F; 10F; 14F).”

Id., p. 31. Even if these reasons are sufficient to support ALJ Smith’s decision to afford Dr.

Gayles’ opinion less than controlling weight, her cursory explanation does not satisfy her

obligation to address the factors outlined in 20 CFR §§ 404.1527(c) and 416.927(c). See also

Burgess, supra. ALJ Smith appears to identify in her decision the “supportability” and

“consistency” factors outlined in 20 CFR § 404.1527(c) and § 416.927(c).

               First, although ALJ Smith states that Dr. Gayles’ opinions “are not adequately

supported by objective evidence”, she fails to elaborate. Dr. Gayles identified in his functional

assessment the “clinical findings, laboratory and test results” that showed plaintiff’s

impairments: “[e]chocardiogram – [h]ypertrophic [c]ardiomyopathy” and “ECG: [a]trial

[f]ibrillation”. Dr. Gayles’ treatment records contain several reports of these diagnostic tests

performed at different times throughout plaintiff’s treatment. See, e.g. Administrative Record,

pp. 800-801 (ECG reports stating “[a]trial fibrillation”); see also Echocardiogram Reports dated

4/29/2016 (pp. 867-68), 7/6/2016 (pp. 887-88); 3/3/2017 (pp. 928-930), 11/28/2017 (pp. 986-87).

In addition, Dr. Gayles stated in his functional assessment that plaintiff’s impairments are

“reasonably consistent” with the symptoms and functional limitations he describes in his

evaluation.

               Elsewhere in her decision, ALJ Smith acknowledges the reports of the

echocardiogram reports in the record. Id., p. 29. In the same paragraph, ALJ Smith identifies

other diagnostic tests that report some “normal” findings concerning plaintiff’s cardiac functions.



                                                -12-
        Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 13 of 17




ALJ Smith also points to “[p]hysical examinations with treating providers” that “had largely

normal results, including normal breathing, although irregular hear rhythm was often observed

(see, e.g., 8F; 9F; 14F).” Id., p. 30. However, ALJ Smith does not identify any medical source

who opines that the positive findings identified by Dr. Gayles are insufficient to produce the

symptoms he documented or to support the limitations he identifies in his report. To the extent

that ALJ Smith was left with questions concerning whether the diagnoses and findings identified

by Dr. Gayles could produce the symptoms he recorded, or support his opinion concerning

plaintiff’s limitations notwithstanding that plaintiff’s other examination findings were “normal”,

she had the duty to seek that clarification to ensure a full and complete record:

               “[T]he ALJ’s determination that Dr. Thomas’s opinion was ‘not
               well explained’ is not a ‘good reason’ for assigning it little weight.
               That is because to the extent the record is unclear, the
               Commissioner has an affirmative duty to fill any clear gaps in the
               administrative record before rejecting a treating physician’s
               diagnosis . . . In fact, where there are deficiencies in the record, an
               ALJ is under an affirmative obligation to develop a claimant’s
               medical history even when the claimant is represented by counsel
               or by a paralegal.”

Vanice v. Commissioner, 2019 WL 2448431, *6 (W.D.N.Y. 2019) (internal quotations, citations

and alterations omitted). See also Burgess, 537 F.3d at 128 (“because a hearing on disability

benefits is a nonadversarial proceeding, the ALJ generally has an affirmative obligation to

develop the administrative record”) (internal quotations and alterations omitted).

               ALJ Smith’s reliance upon “normal” results of physical examination of the

plaintiff similarly fails to provide good reasons to assigning little weight to Dr. Gayles’ opinion.

ALJ Smith states:

               “The results of physical examinations indicate an ability to
               perform most basic physical activities without significant
               limitation. At the consultative examination, the claimant was in no
               acute distress and exhibited normal gait, and stance, got on and off

                                                -13-
        Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 14 of 17




               the examination table without help, and rose from a chair without
               difficulty, but had some difficulty with balancing (4F/3). The
               examiner observed an irregular heartbeat (4F/4). Physical
               examinations with treating providers had largely normal results,
               including normal breathing, although irregular heart rhythm was
               often observed (see, e.g. 8F, 9F; 14F).”

Administrative Record, p. 30. As an initial matter, it is by now well-settled that a plaintiff “need

not be an invalid to be found disabled”. Reinard v. Astrue, 2010 WL 2758571, *8 (W.D.N.Y.

2010). “There are critical differences between activities of daily living (which one can do at his

own pace when he is able) and keeping a full time job.” Scott v. Berryhill, 2018 WL 6582794,

*6 (W.D.N.Y. 2018) (internal quotations omitted). Activities such as rising from a chair,

walking during a medical examination, and getting on or off of an examination table are not

indicative of an ability to perform any of these activities as part of full time work. Moreover, the

plaintiff’s ability to perform these activities during a medical examination is not inconsistent

with Dr. Gayles’ opinion of plaintiff’s functional limitations “in a competitive work situation”

during “an 8 hour working day”. See Administrative Record, pp. 1778-80.

               To the extent that ALJ Smith independently interpreted the diagnostic findings to

make her own determination concerning the severity of plaintiff’s condition and the extent to

which the diagnostic findings supported functional limitations, such an assessment is improper.

An ALJ may not “impermissibly rely[] on his own lay opinion to fill perceived gaps in the

evidentiary record.” Primes v. Colvin, 2016 WL 446521, *4 (W.D.N.Y. 2016).

               ALJ Smith did not explicitly address the remaining Burgess factors. Although

she summarily asserts that she “considered opinion evidence in accordance with the requirements

of 20 CFR [§§] 404.1527 and 416.927”, her Decision does not demonstrate that she did so. For

example, ALJ Smith did not acknowledge anywhere in her Decision the “frequency, length,

nature, and extent” of Dr. Gayles’ treatment. Nor did she explain why, given the frequency

                                                -14-
         Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 15 of 17




(approximately monthly), length (nearly three years), nature (treating specialist personally

examining plaintiff and analyzing her diagnostic test results) and extent (regular monitoring,

examination, and treatment of plaintiff’s cardiac condition) of Dr. Gayles’ treatment, Dr. Liu’s

otherwise “vague” opinion (Administrative Record, p. 32), based upon a single examination, was

accorded greater (“some”) weight. Id., p. 32.

               Similarly, ALJ Smith completely failed discuss Dr. Gayles’ specialty (the last

Burgess factor) as part of her analysis of the weight she assigned to his functional assessment.

See 20 CFR §§ 404.1527(c)(5) and 416.927(c)(5) (“[w]e generally give more weight to the

medical opinion of a specialist about medical issues related to his or her area of specialty than to

the medical opinion of a source who is not a specialist”). ALJ Smith acknowledges that Dr.

Gayles is a “cardiologist” the first time she mentions him on page 9 of her Decision. Aside from

that, however, ALJ Smith does not address Dr. Gayles’ specialty in the context of her RFC

analysis.

               ALJ Smith’s failure to give good reasons for not according Dr. Gayles’ opinion

controlling weight, and then failing to adequately address any of the Burgess factors was legal

error.


               b.      ALJ Smith Did Not Explain Her Incorporation of Some of Dr. Gayles’
                       Restrictions, but Not Others.

               This matter must also be remanded due another, but related legal error. ALJ

Smith appeared to incorporate some of Dr. Gayles’ limitations and their severity, but not others,

into the RFC, with no explanation. Even if ALJ Smith was entitled to do so, her failure to

explain her reasoning was a legal error. “The plaintiff here is entitled to know why the ALJ

chose to disregard the portions of the medical opinions that were beneficial to her application for

benefits.” Dioguardi, 445 F.Supp.2d at 297.

                                                -15-
        Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 16 of 17




               Dr. Liu’s opinion, to which ALJ Smith gave “some” weight, opined only “mild to

moderate limitations for prolonged walking, bending, and kneeling” and stated plaintiff should

“avoid moderate exercise activity” because of her cardiac condition. He also noted in his report

that plaintiff had difficulty keeping her balance while walking on heels and toes and squatting.

The RFC, however, was far more specific and included limitations to climbing stairs or ramps,

stooping, kneeling, balancing, crouching, crawling, and climbing ladders, ropes, and scaffolds.

Assuming that Dr. Liu’s opinion concerning “bending” and “kneeling” encompasses stooping,

kneeling, and crouching (which ALJ Smith does not state in her Decision), Dr. Liu did not

comment on plaintiff’s ability to climb stairs, ramps, ladders, ropes, or scaffolds. Dr. Gayle,

however, opined that plaintiff should never climb ladders and only rarely climb stairs. ALJ

Smith did not state why she credited Dr. Gayle’s opinion that plaintiff was limited in climbing

stairs, or why, notwithstanding that she included this limitation in the RFC, she determined that

plaintiff could “occasionally” (compared to Dr. Gayles’ “rarely”) climb stairs, but apparently

agreed with Dr. Gayles that plaintiff could “never” climb ladders.

               In addition, ALJ Smith included a number of environmental limitations in the

RFC, stating that plaintiff “must avoid concentrated exposure to extreme hot and cold

temperatures, and to wetness, humidity, and environmental irritants, including fumes, odors,

gases, dust, and poor ventilation”. Dr. Liu did not include any environmental limitations in his

assessment. Dr. Gayles, however, included a number of environmental restrictions in his

functional assessment, including: “all exposure” to extreme cold and heat; “moderate exposure”

to wetness, humidity, fumes, odors, and chemicals; and “concentrated exposure” to dust. ALJ

Smith did not explain why she credited Dr. Gayles’ opinion that these environmental restrictions

were appropriate to include in the RFC, but not to the extent that Dr. Gayles opined.



                                               -16-
         Case 1:19-cv-00922-JJM Document 18 Filed 02/24/21 Page 17 of 17




               Lastly, ALJ Smith included in the RFC a restriction to exposure to other

“hazards”, such as “dangerous moving machinery, uneven terrain, and unprotected heights”.

These restrictions do not appear in any of the functional assessments.

               ALJ Smith’s failure to describe the basis for these elements of the RFC was legal

error.

                                        CONCLUSION

                For these reasons, plaintiff’s motion for judgment on the pleadings [11] is

granted to the extent that this matter is remanded to the Commissioner for further proceedings

consistent with this Decision and Order, and is otherwise denied. Accordingly, the

Commissioner’s motion for judgment on the pleadings [15] is also denied.

SO ORDERED.

Dated: February 24, 2021

                                                         /s/ Jeremiah J. McCarthy
                                                         JEREMIAH J. MCCARTHY
                                                         United States Magistrate Judge




                                               -17-
